         Case 3:17-cv-00045-JR         Document 120       Filed 04/17/20     Page 1 of 2




                              UNITED STATES DISTRICT COURT

                                     DISTRICT OF OREGON


GOVERNMENT EMPLOYEES INSURANCE
COMPANY et. al.

                           Plaintiff(s),
                                                   Case No.: 3:17-CV-00045-JR
v.
LEIF'S AUTO COLLISION CENTERS et. al.
                                                   JOINT ALTERNATIVE DISPUTE
                                                   RESOLUTION REPORT
                     Defendant(s).
_____________________________________

Pursuant to LR 16-4(d), the parties to all cases, unless exempt, are required to confer regarding
ADR and file this report within one-hundred fifty (150) days of the initiation of a lawsuit. This
report is submitted in compliance with LR 16-4(d).

 1.      Have counsel held settlement discussions with their clients and the opposing party?
         ✔   Yes         No

         If not, provide an explanation:




 2.      The parties propose:   (check one of the following)

         ‫( ٸ‬a)          That this case be referred to a neutral of their choice for ADR
                        not sponsored by the Court pursuant to LR 16-4(e)(1).

         ‫( ٸ‬b)          That the Court refer this case to mediation using a Court-
                        sponsored mediator. (See LR 16-4(f) for Court-sponsored
                        mediation procedures). The parties seek a Court mediator
                        because:




Joint Alternative Dispute Resolution Report                                                         1
[Rev. 03/2018]
         Case 3:17-cv-00045-JR           Document 120        Filed 04/17/20       Page 2 of 2




         ‫( ٸ‬c)           ADR may be helpful at a later date following completion of:




         ‫( ٸ‬d)           The parties believe the Court would be of assistance in preparing for
                         ADR by:




         ‫( ٸ‬e)           The parties do not believe that any form of ADR will assist in the
                         resolution of this case.


         ‫ٸ‬
         ■ (f)           Other:
          The Parties have conducted one private mediation and two Judicial Settlement

          Conferences. Dkts. 89 & 117. At this time, they do not believe a settlement can be

          reached.




       04/17/2020                                            /s/ Joshua Grabel
Dated:________________________                       By:    _____________________________
                                                             Joshua Grabel



                                                             /s/ Katie L. Smith (with permission)
                                                     By:    ______________________________
                                                             Katie L. Smith




Joint Alternative Dispute Resolution Report                                                         2
[Rev. 03/2018]
